DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on November 30, 2021 has been entered.  Claim(s) 20 has/have been canceled.  Therefore, claim(s) 1, 4, 6-13, 15-19 and 21-25 remain(s) pending in the application.  

Claim Objections
Claim(s) 1, 4, 6-13, 15-19 and 21-23 and 25 is/are objected to because of the following informalities:  
In claim 1, “the substrate film” recited in lines 5, 12-13, 22, 25, 27, 30-31 and 37 should read “the flexible substrate film”, in order for the claim languages to be consistent throughout the claim.  Moreover, an “and” appears to be missing in line 35 before the last “wherein” limitation. Claim(s) 4, 6-13, 15-19 and 22-23 which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are objected to for similar reasons. 
In claim 21, “and” is missing in line 27 before the last “wherein” limitation.
In claim 25, “the substrate film” recited in lines 11, 16, 17 and 21 should read “the flexible substrate film”, in order for the claim languages to be consistent throughout 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-13, 15-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2009/0108985, hereinafter “Haag,” previously cited) in view of De Vaan et al. (US 2016/0316570, hereinafter “De Vaan,” previously cited), Hodrinsky et al. (US 2013/0153935, hereinafter “Hodrinsky,” previously cited), Chen et al. (US 2013/0240252, hereinafter “Chen,” previously cited), Merz (US 2013/0342592, hereinafter “Merz,” previously cited) and Rönkä et al. (US 2012/0038593, hereinafter “Rönkä”).
Regarding claim 1, Haag teaches in Fig. 1 (shown below) and related text, a method for manufacturing an electronic product (20, ¶[0032]), comprising: 
 (22, Fig. 1 and ¶[0032], where it is noted that according ¶[0054] of the instant application as published polycarbonate (PC) substrate disclosed by Haag is considered a flexible substrate film); 
printing a plurality of conductive traces of conductive ink on the flexible substrate film, the traces defining a plurality of conductors (e.g. 44, 46, 48 and 50, Figs. 1, 2A and ¶¶[0034], [0037] and [0039]), wherein the conductive ink is a polymer thick film paste (i.e. it is noted that the conductive ink, such as, DuPont Silver Conductor 5096 disclosed by Haag is polymer thick film paste as evidenced by “Polymer SilverSelector Guide,” DuPont, Sept. 29, 2005  and “DuPont Conductive Silver Compositions for General Purpose Air-Dry Application Technical Data Sheet,” previously cited); 
disposing at least one electronic component on the flexible substrate film (e.g. LEDs, ¶[0038]); 
after disposing the at least one electronic component on the flexible substrate film, thermoforming the substrate film, comprising the plurality of conductors and the at least one electronic component thereon (¶¶[0040]-[0046]); and 
securing a physical connection between the at least one electronic component and the flexible substrate film (Abstract and ¶¶[0048]-[0051]);
wherein at least part of the flexible substrate film and the at least one electronic component thereon are overmolded to at least partly encapsulate the at least one electronic component in molded material (Haag, Abstract and ¶¶[0048]-[0051]), the molded material being plastics (Haag, ¶[0049]), to protect and further secure the at least one electronic component.

    PNG
    media_image1.png
    505
    738
    media_image1.png
    Greyscale


Haag, however, does not explicitly teach that the flexible substrate film has a thickness in the order of magnitude of tenths of millimeters or less.  Haag, also, does not explicitly teach that conductive traces define a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit, along with the plurality of conductors, and that the contacts of the at least one electronic surface-mountable integrated circuit meet the plurality of conductive contact areas when the conducive areas are still wet to establish an electrical connection therebetween and to retain the at least one electronic surface-mountable integrated circuit in place.  Furthermore, Haag does not explicitly teach that drops of substantially non-conductive adhesive are provided to only electronic component attachment locations on the substrate film prior to mounting thereon the at least one electronic surface-mountable integrated circuit and that the at least one electronic surface-mountable integrated circuit is disposed on the substrate film after the substantially non-conductive adhesive is provided, wherein the substantially non-conductive adhesive is provided to secure the 
De Vaan, in a similar field of endeavor, teaches in Figs. 1, 2a-2c (shown below) and related text, a method for manufacturing an electronic product that includes printing a plurality of conductive traces of conductive ink on a substrate film (step S2, Fig. 1, 3, Fig. 2b and ¶¶[0027]-[0029]), the plurality of traces defining a plurality of conductors and a plurality of conductive contact areas (Fig. 2b) for contact of at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted the electronic component disclosed by De Vaan is considered an integrated circuit as it comprises one or more SSL dies having one or more SSL devices) and disposing the at least one electronic surface-mountable integrated circuit on the substrate film so that the contacts of the at least one electronic surface-mountable integrated circuit meet the plurality of conductive contact areas when the plurality of conducive contact areas (¶¶[0031]-[0036]) in order to form a non-planar electronic product at a reduced cost using an improved method of manufacturing (¶¶[0003] and [0005]).  De Vaan also teaches providing an adhesive on the substrate film at the electronic surface-mountable integrated circuit attachment locations (step S4, Fig. 1), wherein the adhesive is provided to secure the at least one electronic surface-mountable integrate circuit mechanically to the substrate film (¶[0031]).  To the extent that De Vaan does not explicitly teach that the adhesive is substantially non-conductive and is provided prior to disposing of the at least one electronic surface-mountable integrated circuit on the substrate film, providing non-conductive adhesive in the method disclosed by De Vaan prior to disposing of the at least one electronic surface-mountable integrated circuit on the substrate film would be obvious to one or ordinary skill in the art and is well-known in the art as evidenced by Hodrinsky.  Specifically, Hodrinsky teaches that providing drops of adhesive that is substantially non-conductive (507, Fig. 5, step (a) and ¶¶[0044], [0053]-[0054]) to only electronic component attachment locations (Fig. 5, step (a) and ¶¶[0053]-[0054]) prior to disposing of the at least one electronic surface-mountable component (500, Fig. 5 and ¶¶[0043]) and [0053]) on the substrate (Fig. 5, step (b)) is an alternative to a method that involves disposing the electronic surface-mountable component prior to providing the adhesive (Fig. 4, ¶¶[0048]-[0049]) in order to secure the at least one electronic surface-mountable component to the substrate (¶[0048]).



    PNG
    media_image2.png
    818
    364
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    859
    461
    media_image3.png
    Greyscale



Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to print a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit as disclosed by De Vaan as part of printing of the plurality of conductive traces of conductive ink disclosed by Haag and to dispose the at least one electronic surface-mountable integrated circuit on the substrate film so that the contacts of the at least one electronic surface-mountable integrated circuit meet the plurality of conductive contact areas when the plurality of conducive areas are still wet in order to establish an electrical connection therebetween and to retain the at least one electronic surface-mountable component in 
Moreover, Chen in a similar field of endeavor, teaches in Figs. 2-4 and related text teaches curing conductive traces of conductive ink (221, Fig. 3 and ¶[0024]) prior thermoforming the substrate film into 3D shape in order to, for example, prevent ink running off the 3D object formed by thermoforming (Merz, ¶[0008]).
Thus, since the prior art teaches all of the claimed method steps, executing such steps would have been within the capabilities of one of ordinary skill in the art in order to obtain noted benefits, and, as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to cure conductive traces of conductive ink prior thermoforming the substrate film into 3D shape as disclosed by Chen in the method disclosed by the combined teaching of Haag, De Vaan, Hodrinsky and Rönkä in order to prevent ink running off the 3D object.
Furthermore, Rönkä, in a similar field of endeavor, teaches a method of manufacturing an electronic product similar to that disclosed by  Haag, De Vaan, Hodrinsky, Chen and Merz that includes using a flexible substrate film made from some of the same materials as those disclosed in the instant application, wherein the flexible substrate film thickness may be within 50 to 500 µm (i.e. 0.05 to 0.5  millimeters, ¶[0056]), which covers the claimed range of tenths of a millimeter or less, in order to (¶[0056]).  Moreover, Rönkä, also teaches that during manufacturing of the electronic product, plurality of conductive traces of conductive ink defining a plurality of conductors and a plurality of conductive contact areas can be formed on multiple substrate films that can be stacked to form an aggregate substrate (¶¶[0063]-[0072]) prior to further subjecting them to various treatments of the manufacturing process depending on specific design requirements (¶[0063]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the flexible substrate having the thickness disclosed by Rönkä, in the method of manufacturing the electronic product disclosed by the combined teaching of Haag, De Vaan, Hodrinsky, Chen and Merz, in order to meet specific design requirements and/or requirement for a desired application.  Moreover, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to provide at least one further substrate film and print a plurality of conductive traces of conductive ink on the at least one further substrate film, where the plurality of conductive traces of the at least one further substrate film define a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit and to further stack Attorney Docket No.: 44605-12at least the flexible substrate film and the at least one further substrate film to form aggregate substrates at least locally on an initial substrate, as disclosed by Rönkä, in the method of manufacturing the electronic product disclosed by the combined teaching of Haag, De Vaan, Hodrinsky, Chan and Merz in order to meet 
Regarding claim 4 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses that the molded material covers or also encapsulates the substrate film partially or wholly (Haag, ¶¶[0048]-[0051] and Rönkä, Fig. 3a and ¶¶[0055] and[0073]).
Regarding claim 6 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the ink is substantially non-adhesive (i.e. it is noted that since the conductive inks disclosed by Haag (¶[0035]) and De Vaan (¶[0027]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered substantially non-adhesive). 
Regarding claim 7 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the ink is passive and non-aggressive in terms of penetration capability to a predetermined adjacent material (i.e. it is noted that since the conductive inks disclosed by Haag (¶[0035]), De Vaan (¶[0027]) and Rönkä, (¶[0067]) include some of the same materials as those disclose by the applicant (¶¶[0048]-[0050] of the instant specification as published) such materials would be considered passive and non-aggressive).
Regarding claim 8 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä has been discussed above in the rejection of claim 1.  Haag, 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a trace of about 10 µm having a sheet resistivity of 80 mOhm/sq based on a desired application.
Regarding claim 9 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the ink and/or the at least one surface-mountable integrated circuit is dried, heated, and/or cured after positioning the at least one surface-mountable integrated circuit upon the substrate film (Chen, ¶[0024] and De Vaan, ¶¶[0036]-[0037]). 
Regarding claim 10 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film is cut after positioning the at least one component (Haag, ¶[0032] and Rönkä, ¶¶[0070]-[0072]).
Regarding claim 11 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film comprises or is (e.g. polycarbonate (PC), Haag, ¶[0032], De Vaan, ¶[0025], and Rönkä, ¶[0064]).
Regarding claim 12 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film comprises or is substantially made from polyethylene terephthalate (PET), acrylonitrile-butadiene-styrene (ABS), polycarbonate (PC) (Haag, ¶[0032], De Vaan, ¶[0025] and Rönkä, ¶[0064]).
Regarding claim 13 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the substrate film comprises silicon (e.g. glass fiber, De Vaan, ¶[0025]). 
Regarding claim 15 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein said printing incorporates screen printing (Haag, ¶[0033], De Vaan ¶[0027] and Rönkä, ¶[0066]). 
Regarding claim 16 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein said printing is implemented utilizing gravure printing, flexography, ink jetting (Haag, ¶[0033], De Vaan ¶[0027] and Rönkä, ¶[0066]). 
Regarding claim 17 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the at least one electronic surface mountable integrated circuit comprise a flip chip (Rönkä, ¶¶[0019], [0060] and [0069]). 
Regarding claim 18 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein in-mold labeling or decoration is utilized to (Haag, ¶[0031]). 
Regarding claim 19 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein material is molded over the substrate film, said material being optically substantially translucent material, said material comprising at least one material selected from the group consisting of: polycarbonate (PC), polyethylene terephthalate (PET) (Haag, ¶[0049] and Rönkä, ¶[0074]).
Regarding claim 22 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the at least one electronic surface-mountable component is disposed on the substrate film by a pick and place machine (Haag, ¶[0063], De Vaan, ¶[0029] and Rönkä, Fig. 3a and ¶[0060]).
Regarding claim 23 (1), the combined teaching of Haag, De Vaan, Hodrinsky, Chen, Merz, and Rönkä discloses wherein the at least one electronic surface-mountable integrated circuit has a plurality of surfaces, and wherein, after being disposed on the flexible substrate film, only a first surface of the plurality of surfaces is at least partially in substantial contact with at least a first respective conductive contact area and the substantially non-conductive adhesive (De Vaan, Fig. 2c and Rönkä, Fig. 2b and ¶[0058]).

Claim(s) 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2009/0108985, hereinafter “Haag,” previously cited) in view of De Vaan et al. (US 2016/0316570, hereinafter “De Vaan,” previously cited), Hodrinsky et al. (US 2013/0153935, hereinafter “Hodrinsky,” previously cited), and Rönkä et al. (US 2012/0038593, hereinafter “Rönkä”).  
Regarding claim 21, Haag teaches in Fig. 1 (shown above) and related text, an electronic product comprising: 
a flexible substrate (22, Fig. 1 and ¶[0032], where it is noted that according ¶[0054] of the instant application as published polycarbonate (PC) substrate disclosed by Haag is considered to be a flexible substrate film) provided with printed conductive traces of conductive ink defining a plurality of conductors (e.g. 44, 46, 48 and 50, Fig. 1 and ¶¶[0034], [0037] and [0039]), at least one electronic component (e.g. LEDs, ¶[0038]), the electronic component being further physically secured to the substrate by a molded plastic encapsulation layer covering said at least one electronic component and at least part of the substrate (Abstract and ¶¶[0048]-[0051],where it is further noted that the recitation of “molded plastic” in the claim is a product-by process claim and therefore is treated according to MPEP § 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Haag teaches the structure the claimed method does not distinguish from the prior art), 
wherein the substrate, comprising the plurality of conductors and the at least one electronic component thereon, is thermoformed after the at least one electronic surface-mountable component is placed on the substrate (¶¶[0040]-[0052], it is further noted that the recitation of “thermoformed after the at least one electronic component is placed on the substrate” in the claim is a product-by process claim and therefore is treated according to MPEP § 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Haag teaches the structure the claimed method does not distinguish from the prior art); 
wherein at least part of the substrate and the at least one electronic component thereon are overmolded (Haag, Abstract and ¶¶[0048]-[0051]), 
wherein the conductive ink is a polymer thick film paste (¶¶[0034], [0037] and [0039], where it is noted that the conductive ink, such as, DuPont Silver Conductor 5096, disclosed by Haag is polymer thick film paste as evidenced by “Polymer SilverSelector Guide,” DuPont, Sept. 29, 2005 and “DuPont Conductive Silver Compositions for General Purpose Air-Dry Application Technical Data Sheet,” previously cited).
Haag, however, does not explicitly teach that the conductive traces are cured and define a plurality of contact areas along with the plurality of conductors.  Haag, also, does not explicitly teach that drops of substantially non-conductive adhesive are provided to only electronic component attachment locations on the substrate prior to mounting thereon the at least one electronic surface-mountable integrated circuit and that the at least one electronic surface-mountable integrated circuit is disposed on the plurality of contact areas of the substrate after the substantially non-conductive adhesive is provided so as to electrically connect therewith and to retain the at least one electronic surface-mountable integrated circuit in place, wherein the substantially non-conductive adhesive is provided to secure the at least one component mechanically to the substrate film.  Moreover, Haag does not explicitly teach that the flexible substrate 
De Vaan, in a similar field of endeavor, teaches in Figs. 1, 2a-2c (shown below) and related text, an electronic product comprising a flexible substrate with printed and cured conductive traces of conductive ink (3, Fig. 2b and ¶¶[0027]-[0029] and [0036]) defining a plurality a plurality of conductors and a plurality of contact areas (Fig. 2b) wherein an at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted the electronic component disclosed by De Vaan is considered an integrated circuit as it comprises one or more SSL dies having one or more SSL devices) is disposed on the plurality of contact areas  of the substrate so as to electrically connect therewith and to retain the at least one electronic surface-mountable integrated circuit in place (¶¶[0031]-[0036]) in order to form a non-planar  electronic product at a reduced cost (¶¶[0003] and [0005]).  De Vaan also teaches an (¶[0031]), wherein the adhesive is provided to secure the at least one component mechanically to the substrate film (¶[0031]).  To the extent that De Vaan does not explicitly teach that the adhesive is substantially non-conductive and is provided prior to mounting of the at least one electronic surface-mountable integrated circuit on the substrate, providing non-conductive adhesive in the electronic product disclosed by De Vaan prior to mounting of the at least one electronic surface-mountable integrated circuit on the substrate would be obvious to one or ordinary skill in the art and is well-known in the art as evidenced by Hodrinsky.  Specifically, Hodrinsky teaches an electronic product that includes an adhesive that is substantially non-conductive (507, Fig. 5, step (a) and ¶¶[0044], [0053]-[0054]) that is provided to only electronic component attachment locations on the substrate (Fig. 5, step (a) and ¶¶[0053]-[0054]) prior to mounting thereon the at least one electronic surface-mountable integrated circuit (Fig. 5, step (b) and ¶¶[0043]) and [0053]) as an alternative to disposing the electronic surface-mountable component prior to providing the adhesive (Fig. 4, ¶¶[0048]-[0049]) in order to secure the at least one electronic surface-mountable component to the substrate (¶[0048]).  Additionally, it is noted that the limitations of the claim specifying the process by which the specific parts of the electronic product are made or the timing thereof, such as, how the plurality of conductive traces of conductive ink are made or timing thereof (e.g. by printing and curing at a specific time within a process of making the electronic product), timing of when the drops of substantially non-conductive adhesive are provided (e.g. prior to mounting  of at least one electronic surface-mountable integrated circuit), when the electronic surface-mountable integrated circuit is disposed (e.g. after 
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include a plurality of conductors and a plurality of contact areas as disclosed by De Vaan as part of the printed conductive traces of conductive ink disclosed by Haag and to dispose the at least one electronic surface-mountable integrated circuit on the plurality of the contact areas of the substrate so as to electrically connect therewith and to retain the at the at least one electronic surface-mountable component in place, as well as, to provide drops of substantially non-conductive adhesive to only electronic component attachment locations on the substrate film prior to mounting thereon the at least one electronic surface-mountable integrated circuit as disclosed by Hodrinsky in order to form a non-planar electronic product at a reduced cost.
Furthermore,  Rönkä, in a similar field of endeavor, teaches an electronic product similar to that disclosed by  Haag, De Vaan, and Hodrinsky that includes a flexible substrate film made from some of the same materials as those disclosed in the instant (i.e. 0.05 to 0.5  millimeters, ¶[0056]), which covers the claimed range of tenths of a millimeter or less, in order to meet specific design requirements and/or requirement for a desired application (¶[0056]).  Moreover, Rönkä also teaches that the electronic product may comprise multiple substrate films, each having a plurality of conductive traces of conductive ink defining a plurality of conductors and a plurality of conductive contact areas, that that can be stacked to form an aggregate substrates (¶¶[0063]-[0072]) prior to further subjecting them to various treatments of the manufacturing process depending on specific design requirements (¶[0063]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the flexible substrate having the thickness disclosed by Rönkä, in the electronic product disclosed by the combined teaching of Haag, De Vaan and Hodrinsky, in order to meet specific design requirements and/or requirement for a desired application.  Moreover, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to provide at least one further substrate film with the plurality of conductive traces of conductive ink on the at least one further substrate film, where the plurality of conductive traces of the at least one further substrate film define a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit, where Attorney Docket No.: 44605-12the flexible substrate film and the at least one further substrate film form aggregate substrates at least locally on an initial substrate, as disclosed by Rönkä, in the electronic product disclosed by Haag, De 
Regarding claim 25, Haag teaches in Fig. 1 (shown above) and related text a method for manufacturing an electronic product, comprising: 
providing a flexible, optically substantially transparent or translucent, substrate film (22, Fig. 1 and ¶[0032], since the substrate disclosed by Haag is made from the same material as that disclosed by the Applicant it would be considered optically substantially transparent or translucent); 
printing a number of conductive traces of conductive ink on the substrate film, the number of conductive traces defining a number of conductors (e.g. 44, 46, 48, 50, Fig. 1 and ¶¶[0034], [0037], [0039]); 
disposing the at least one electronic surface-mountable component on the substrate film (e.g. LEDs, ¶[0038]); 
securing a physical connection between the at least one electronic surface-mountable component and the substrate film (Abstract and ¶¶[0048]-[0051]), 
encapsulating the at least one electronic surface-mountable component and the substrate film in molded material (Haag, Abstract and ¶¶[0048]-[0051]) to protect and secure the at least one electronic surface-mountable component; and
Haag, however, does not explicitly teach that the flexible substrate film has a thickness in the order of magnitude of tenths of a millimeter or less.  Haag, also does not explicitly teach that the conductive traces define the number of conductors and 
De Vaan, in a similar field of endeavor, teaches in Figs. 1, 2a-2c (shown above) and related text, a method for manufacturing an electronic product that includes printing conductive traces of conductive ink on a substrate film (step S2, Fig. 1, 3, Fig. 2b and ¶¶[0027]-[0029]), the conductive of traces defining a number of conductors and a plurality of conductive contact areas (Fig. 2b), which are predefined for contact of at least one electronic surface-mountable component (4, Fig. 2b and ¶[0029], where it is noted the electronic component disclosed by De Vaan is considered an integrated circuit as it comprises one or more SSL dies having one or more SSL devices) and disposing the at least one electronic surface-mountable component on the substrate film so that the contacts of the at least one electronic surface-mountable component meet the conductive contact areas when they are still wet to establish an electrical connection therebetween (¶¶[0031]-[0036]) in order to form a non-planar  (¶¶[0003] and [0005]).  De Vaan also teaches providing an adhesive on the substrate film, wherein the adhesive is provided to secure the at least one electronic surface-mountable component mechanically to the substrate film (¶[0031]).  To the extent that De Vaan does not explicitly teach that the adhesive is substantially non-conductive and is provided prior to disposing of the at least one electronic surface-mountable integrated circuit on the substrate film, providing non-conductive adhesive in the method disclosed by De Vaan prior to disposing of the at least one electronic surface-mountable integrated circuit on the substrate film would be obvious to one or ordinary skill in the art and is well-known in the art as evidenced by Hodrinsky.  Specifically, Hodrinsky teaches providing drops of adhesive that is substantially non-conductive (507, Fig. 5, step (a) and ¶¶[0044], [0053]-[0054]) to only electronic component attachment locations (Fig. 5, step (a) and ¶¶[0053]-[0054]) prior to disposing of the at least one electronic surface-mountable component (500, Fig. 5 and ¶¶[0043]) and [0053]) on the substrate (Fig. 5, step (b)) as an alternative to a method that involves disposing the electronic surface-mountable component prior to providing the adhesive (Fig. 4, ¶¶[0048]-[0049]) in order to secure the at least one electronic surface-mountable component to the substrate (¶[0048]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to print a number of conductors and conductive contact areas as part of printing the number of conductive traces of conductive ink disclosed by Haag, which are predefined for contacts of at least one electronic surface-mountable component as 
Furthermore,  Rönkä in a similar field of endeavor, teaches a method of manufacturing an electronic product similar to that disclosed by  Haag, De Vaan, and Hodrinsky that includes using a flexible substrate film made from some of the same materials as those disclosed in the instant application, wherein the flexible substrate film thickness may be within 50 to 500 µm (i.e. 0.05 to 0.5  millimeters, ¶[0056]), which covers the claimed range of tenths of a millimeter or less, in order to meet specific design requirements and/or requirement for a desired application (¶[0056]).  Moreover, Rönkä also teaches that different printing techniques can be used to print conductive traces of conductive ink on a flexible substrate in order to, for example, achieve desired characteristics for the printed conductive traces, including conductivity figures, since different printing techniques require different rheological properties from the used inks/pastes (¶¶[0054], [0060] and [0068]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention . 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (US 2009/0108985, hereinafter “Haag,” previously cited) in view of De Vaan et al. (US 2016/0316570, hereinafter “De Vaan,” previously cited) and Rönkä et al. (US 2012/0038593, hereinafter “Rönkä”).
Regarding claim 24, Haag teaches in Fig. 1 (shown above) and related text a method for manufacturing an electronic product, comprising: 
providing a flexible substrate film (22, ¶[0032]); 
printing a number of conductive traces of conductive ink on the substrate film, the number of conductive traces defining a number of conductors (e.g. 44, 46, 48, 50, Fig. 1 and ¶¶[0034], [0037], [0039]); 8 of 13Supplemental Amendment dated May 27, 2020Application No.: 14/198,833 Attorney Docket No.: 44605-12 
(e.g. LEDs, ¶[0038]); 
after disposing the at least one electronic surface-mountable component on the flexible substrate film, 3d-shaping, through thermoforming, the flexible substrate film comprising the conductors and the at least one electronic surface-mountable component thereon, wherein during the 3d-shaping, the flexible substrate film is formed to a permanent 3d-shape (¶¶[0040]-[0046]); and 
securing a physical connection between the at least one electronic surface-mountable component and the flexible substrate film (Abstract and ¶¶[0048]-[0051]), 
wherein the at least one electronic surface-mountable component is overmolded so as to at least partly encapsulate the at least one electronic surface-mountable component in the molded material to protect and secure the at least one electronic surface-mountable component, wherein the molded material covers or encapsulates the substrate film partially or wholly (Figs. 3-4 and ¶¶[0048]-[0051]), wherein the number of conductors extend learnedly along a length of the substrate (Haag, Figs. 1 and 2A).  
Haag, however, does not explicitly teach that the flexible substrate film has a thickness in the order of magnitude of tenths of a millimeter or less.  Moreover, Haag does not explicitly teach that the number of conductive traces define a number of conductors and a number of conductive contact areas for contacts of at least one electronic surface-mountable component and, as a result, that after at least one electronic surface-mountable component is disposed on the flexible substrate film, 3d-shaping, through thermoforming, of the flexible substrate film comprising the number of conductors, the conductive contact areas, and the at least one electronic surface-
To begin with, De Vaan, in a similar field of endeavor, teaches in Figs. 1, 2a-2c (shown above) and related text, a method for manufacturing an electronic product that includes printing a plurality of conductive traces of conductive ink on a substrate film (step S2, Fig. 1, 3, Fig. 2b and ¶¶[0027]-[0029]), the plurality of traces defining a number of conductors and a number of conductive contact areas (Fig. 2b) for contact of at least one electronic surface-mountable integrated circuit (4, Fig. 2b and ¶[0029], where it is noted the electronic component disclosed by De Vaan is considered an integrated circuit as it comprises one or more SSL dies having one or more SSL devices) and disposing the at least one electronic surface-mountable integrated circuit on the substrate film so that the contacts of the at least one electronic surface-mountable integrated circuit meet the number of conductive contact areas when the plurality of conducive contact areas are still wet to establish an electrical connection therebetween and to retain the at least one electronic surface-mountable integrated circuit in place (¶¶[0031]-[0036]) in order to form a non-planar  electronic product at a reduced cost using an improved method of manufacturing (¶¶[0003] and [0005]).  De (4, Fig. 2b) on the flexible substrate film, 3d-shaping, through thermoforming, the flexible substrate film comprising the conductive traces and the at least one electronic surface-mountable component thereon, wherein during the 3d-shaping, the flexible substrate film is formed to a permanent 3d-shape (Fig. 2C, ¶[0033]).
Accordingly, since the prior art teaches all of the claimed method steps the results of using such steps would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to print a plurality of conductors and a plurality of conductive contact areas for contacts of at least one electronic surface-mountable integrated circuit as disclosed by De Vaan as part of printing of the plurality of conductive traces of conductive ink disclosed by Haag and to dispose the at least one electronic surface-mountable integrated circuit on the substrate film so that the contacts of the at least one electronic surface-mountable integrated circuit meet the plurality of conductive contact areas when the plurality of conducive areas are still wet in order to establish an electrical connection therebetween and to 3d-shape, through thermoforming, the flexible substrate film comprising the conductive traces and the at least one electronic surface-mountable component thereon, wherein during the 3d-shaping, the flexible substrate film is formed to a permanent 3d-shape in order to form a non-planar electronic product at a reduced cost using an improved method of manufacturing.
(i.e. 0.05 to 0.5  millimeters, ¶[0056]), which covers the claimed range of tenths of a millimeter or less, in order to meet specific design requirements and/or requirement for a desired application (¶[0056]).  Moreover, Rönkä, also teaches that different printing techniques can be used to print conductive traces of conductive ink on a flexible substrate in order to, for example, achieve desired characteristics for the printed conductive traces, including conductivity figures, since different printing techniques require different rheological properties from the used inks/pastes (¶¶[0054], [0060] and [0068]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the flexible substrate having the thickness disclosed by Rönkä, in the manufacturing method disclosed by the combined teaching of Haag and De Vaan, in order to meet specific design requirements and/or requirement for a desired application.  Moreover, since the prior art teaches all of the claimed method steps, using such steps would lead to predictable results, and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select conductive inks for use in connection with at least two printing technologies, where the at least two selected printing technologies and selected conductive inks are used to print the number of conductive traces of . 

Response to Arguments
Applicant’s arguments filed November 30, 2021 with respect to claim(s) 1, 21, 24 and 25 have been considered but are moot because the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/10/2022